Citation Nr: 0503200	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  He was stationed in Vietnam from December 1966 to 
December 1967 and was awarded the Vietnam Service Medal and 
the Combat Infantryman Badge.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a 
rating in excess of 50 percent for PTSD.  A March 2002 Board 
decision denied the claim on the merits, and the veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  By order dated May 2003, the 
CAVC granted the parties Joint Motion for Remand, vacated the 
Board's March 2002 decision, and remanded the claim for 
readjudication pursuant to the terms of the Joint Motion for 
Remand.  In November 2003, the Board remanded the claim to 
the RO for further development.  The RO has conducted the 
additional development, continued the denial of the claim, 
and returned the case to the Board for further adjudication.


FINDING OF FACT

The veteran's PTSD is primarily manifested by mood 
disturbances such as depression, anxiety attacks, and 
irritability; feelings of anger and rage; chronic sleep 
disturbances; difficulty dealing with stress; difficulty with 
social interaction; suicidal ideation; obsessive and 
ritualistic behavior; hypervigilance; and increasing social 
isolation resulting in serious, but less than total, social 
and occupational impairment.




CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  Briefly summarized, he filed his 
original claim for service connection for PTSD by means of 
formal application received October 1997.  At that time, 
private and VA clinic records described his symptoms of 
anxiety attacks, mild depression, hypervigilance, rage 
episodes, mood lability, extreme tension, episodic sleep 
disturbance, difficulty with authority figures and 
gastrointestinal disorder.  A private examiner indicated that 
the veteran was showing marked symptoms of stress and PTSD 
which impaired his functioning to a "significant" degree."

VA PTSD examination in December 1997 reflected the veteran's 
report of participating in group therapy and being prescribed 
Trazodone for sleep.  He was working as a child counselor and 
planned to finish his Master's degree.  He lived with his 
girlfriend and her mother.  His 17-year old son had recently 
moved into the area.  He reported drinking beer occasionally.  
His mental status examination "was essentially within normal 
limits" and he was given an Axis I diagnosis of mild PTSD 
with alcohol abuse.  The examiner also provided the following 
comment:

The patient's post-traumatic stress disorder 
symptoms appear fluctuating depending on the 
patient's living situation.  They apparently 
have been significantly milder in severity 
when the patient was residing in Oklahoma and 
it seems that since he moved back, there has 
been some exacerbation of his PTSD symptoms.

By means of a rating decision dated April 1998, the RO 
granted PTSD and assigned an initial 10 percent disability 
evaluation. 

The veteran filed a claim for an increased rating in August 
1998 claiming increased severity of his PTSD symptoms which 
made it "almost impossible" to maintain employment.  VA 
PTSD examination in September 1998 indicated that he was 
working the night shift as a child care specialist which was 
best for him because of his difficulty in getting along with 
people.  He reported continuation of his PTSD symptoms, and 
had been drinking on the weekends.  His mental status 
examination was significant for report of paranoia, past 
suicidal thoughts, homicidal thoughts when angry, depression, 
obsessive and ritualistic behaviors, and an affect which was 
flat and sad.  He was given diagnoses of PTSD and alcoholism 
with a Global Assessment of Functioning (GAF) Score of 55.

By means of a rating decision dated November 1998, the RO 
increased the evaluation for PTSD to 50 percent disabling.

The veteran filed his current claim on appeal by means of a 
VA Form 21-4138, received February 2000, claiming an 
increased severity of PTSD symptoms.  VA clinic records in 
the year 2000 noted his continued problems with anger, 
obsessesive-compulsive symptoms, feelings of rage which he 
was mostly able to handle, and nightmares 2 to 3 times per 
week.  He was not compliant with his medications and resorted 
to drinking to alleviate his symptoms of bad flashbacks or 
uptightedness.  He feared that his girlfriend would leave him 
to his temper flare-ups, and had switched his job three times 
in the past year.  In April 2000, he was given an assessment 
of chronic PTSD with rage, memory problems and depression.  A 
clinical evaluation in May 2000 noted a dysthymic affect with 
goal directed sentences, and judgment and insight that were 
considered fair.  He was assessed with chronic PTSD with a 
GAF score of 60.

The report of the a VA PTSD examination, conducted in May 
2000, showed that the veteran reported an overall increased 
severity of PTSD symptoms.  His treatment included outpatient 
therapy and prescriptions of Trazodone and Prozac.  He 
reported tremendous difficulty in maintaining his full-time 
job.  He described workplace stress causing increasing 
episodes of irritability, screaming, concentration 
difficulties, feeling on the edge of exploding, and intrusive 
thoughts with graphic pictures of how to beat up or kill his 
boss.  He thought himself capable of being violent.  He had 
nightmares and did not sleep well.  He avoided war movies and 
association with Asian people.  He was living with his 
girlfriend who stayed home with their two-year-old baby.  He 
felt guilt over his constant screaming and yelling at his 
family members.  Overall, he did not feel happy, became 
easily upset and left his job when bored.  He had difficulty 
getting along with people in general.  He admitted to 
sporadically drinking, usually on weekends, and tried to 
control his urges to binge.

On mental status examination, the veteran presented as 
casually attired and fairly groomed.  He was alert and 
oriented times three.  He appeared tense, nervous, and 
apprehensive.  He remained verbal and coherent with no 
evidence of acute psychotic symptoms.  He denied delusions or 
perceptual disturbances, but admitted to cautiousness and 
paranoia.  His mood was anxious, irritable and depressed.  He 
denied suicidal ideation, but admitted to frustration, 
hopelessness, and helplessness at times.  He became easily 
downcast and had low self-esteem.  He denied homicidal 
thoughts, but admitted to becoming upset easily.  He could be 
set into rages by "little things."  He had difficulty being 
around people at work and became irritated and upset by 
workplace incompetence.  His cognitive functions were within 
normal range although, subjectively, he related to short-term 
memory problems.  He appeared to be of average intellect.  
His insight and judgment were fair.  His coping abilities 
were limited.  The examiner offered the following assessment:

DIAGNOSES:

AXIS I:	Posttraumatic stress disorder, 
chronic, moderate to severe with 
symptom manifests.  Depressive 
disorder, not otherwise specified, 
secondary to posttraumatic stress 
disorder.  Impulse control 
disorder, not otherwise specified, 
secondary to posttraumatic stress 
disorder.
AXIS II:	Deferred
AXIS III:	No acute medical issues.
AXIS IV:	Includes problems relating to 
primary support group, job-related 
problems, relational problems, 
other social environment problems, 
and previous combat experience.
AXIS V:	Global assessment of functioning 
score is 50.

REMARKS:	Based on the veteran's clinical 
presentation and review of the available 
background information, it does appear that he 
does have continuing problems with PTSD with 
secondary depression and impulse control 
disorder, and his current symptomatology right 
now affects greatly to the point that he is 
having severe and serious impairment in areas 
of industrial, relational, and social 
settings.  Although, he is maintaining his 
employment right now, he is just functioning 
on a very marginal basis.

A January 2001 VA progress note indicated the veteran was 
irritable with his family.  He was taking medication due to 
combat nightmares occurring 4 to 5 times a week.  He reported 
a job change due to his inability to maintain composure and 
worries of hurting someone.  He drank alcoholic beverages to 
cope with day-to-day living and the healthcare provider 
discussed with the veteran "his stopping (sic) drinking 
because of the effect on him and his job and family."  In 
October 2001, he reported discontinuation of his medications 
due to side-effects and resorted to drinking 2-3 times per 
week.  He was stressed out at work and had been transferred 
to a new job.  His familial relationships were strained with 
his significant other leaving the household.  He was given an 
assessment of chronic severe PTSD with a GAF score of 55.

Subsequent VA treatment records in January 2002 noted that 
the veteran was very upset and angry concerning his familial 
situation.  He had increased alcohol ingestion to every night 
when his son did not stay overnight with him.  On one 
occasion, he had trashed the inside of his home, and had a 
suicidal plan stopped by his son.  He generally reported an 
increase of his anger, aggressiveness, depression and 
suicidal ideations over the last 4 months.  He was assessed 
with chronic severe PTSD and given a GAF score of 48.  In 
June 2002, he was staying with his son 3-4 nights per week 
and had worked through some of the anger of another man being 
around his son.  He was assigned a GAF score of 52.

VA clinic records in August 2003 indicated that the veteran 
was counseled regarding his frustration with personal 
relationships as well as his complaints of workplace 
incompetence and prejudice.  He had little patience for 
people, and was bothered by their laughter.  He described 
feelings of depression and anger every morning, episodes of 
rage, self-medication with alcohol, episodes of tearfulness, 
variable sleep, nightmares, flashbacks, and hypervigilance.  
The clinician discussed the possibility of him finding a less 
stressful job, to include the possibility of vocational 
rehabilitation services.  He was given a GAF scores of 50, 50 
and 55.  In October 2003, he voiced additional complaint of 
erratic moods and loss of temper.  He was given assessments 
of PTSD and recurrent major depression with a GAF score of 
55.

VA clinic records in March 2004 recorded the veteran's 
continued complaint of depression, irritability, and feeling 
"like a pot on simmer."  He self-medicated his symptoms 
with alcohol consisting of a 6-pack and couple of shots 
almost every night.  He expressed an interest in alcohol 
rehabilitation because of custody concerns for his son.  His 
day-time duties as a child counselor were becoming more 
difficult.  The clinician noted "significant' PTSD symptoms 
of hypervigilance, sleeping difficulty, explosiveness, 
irritability, depressed mood, difficulty sustaining 
relationships, concentration difficulties, and dislike of 
being in crowds.  He was not actively suicidal, but felt as 
if he had nothing to live for other than his son.  His 
diagnoses included "PTSD, CHRONIC,MOD," recurrent major 
depression and alcohol abuse.  He was assigned a GAF score of 
50.

The veteran underwent VA PTSD examination with benefit of 
review of his claims folder in March 2004.  He arrived early 
for his appointment.  He was casually, but neatly and 
cleanly, dressed and demonstrated good personal hygiene.  He 
was pleasant, cooperative, and candid during the examination.  
His mood was dysphoric with some underlying anger.  His 
affect was flat.  He told himself we would not cry during 
examination and was apologetic when he became tearful during 
the session.  His thought content and processes were within 
normal limits, and he maintained eye contact throughout the 
session.  There was no evidence of delusions or 
hallucinations, and no inappropriate behavior was noted.  He 
admitted to suicidal ideation and indicated the only reason 
he had not acted on those thoughts was his 6-year-old son.  
He denied homicidal ideation, although he reported increasing 
difficulty coping with his anger and indicated that he had 
almost gotten into physical altercations.  He was able to 
maintain personal hygiene and perform his activities of daily 
living (ADL's).  He was alert and oriented times four.  There 
was no evidence of gross memory loss or impairment.  His 
speech was linear and coherent with normal rate and volume.  
He was given the following assessment:

ASSESSMENT:  Patient continues to meet 
criteria for a diagnosis of posttraumatic 
stress disorder.  Patient reports recurrent 
intrusive memories of his experience in 
Vietnam as well as recurrent nightmares that 
occur several times a week.  In addition, 
patient reports intense psychological and 
physiological reactivity when exposed to cues 
in the environment that remind him of Vietnam 
such as hearing planes fly overhead.  Patient 
reports efforts to avoid thinking or talking 
about Vietnam as well as efforts to avoid 
activities, places or people that would remind 
him of Vietnam such as watching war movies or 
being in groups with other veteran's.  Patient 
reports a diminished interest and activities 
he previously enjoyed as well as feelings of 
detachment.  Patient also reports some 
difficulty sleeping, irritability with 
outbursts of anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle 
response.  Patient reports that his symptoms 
have been present since his return from 
Vietnam.  Patient reports that while he was 
still a Law Enforcement official, he was able 
to act out much of his aggression and anger 
and in that context that was deemed as 
socially appropriate.  Patient has been 
receiving treatment through Pensacola 
Outpatient Clinic with very limited benefit.  
Patient was unable to identify any significant 
period of remission and in fact reports that 
his symptoms have become more frequent and 
severe.  It appears that the patient's 
symptoms have become more severe in light of 
multiple stressors with which he has had to 
cope.

DIAGNOSES:
AXIS I:		Posttraumatic stress disorder, 
chronic.
AXIS II:		None.
AXIS III:	Please refer to medical chart.
AXIS IV:	Limited social support, difficulty 
with his job.
AXIS V:		Global Assessment of 
Functioning, 45, current.

SUMMARY AND CONCLUSION:  Patient reports 
chronic symptoms of PTSD, severe enough that 
they have affected his psychosocial 
functioning and his quality of life.  Patient 
reports that he has been able to maintain 
employment with the Department of Family 
Services for the past two-and-half-years.  
However, patient reports that he has 
experienced increased difficulty concentrating 
on the job and has often left important tasks 
unfinished.  In addition, patient reports that 
he has become far more irritable and impatient 
at work and finds that he even pushes people 
into confrontations while he is at work.  
Patient also finds the job of having to go 
into people's homes for investigations very 
stressful and he has resorted to drinking 
several times a week in order to cope with his 
stress.  Patient reports that he has an 
understanding supervisor who has been able to 
tolerate his behavior.

Patient reports that he is constantly in fear 
of losing his job and reports that it is very 
important for him to work as he has to help 
support his six-year-old son.  Patient reports 
that his six-year-old son is the only thing he 
has and essentially reports that it is the 
only thing that keeps him going.  Patient has 
very few meaningful social relationships and 
reports that the only reason he stays in this 
town is because of his son.  Patient reports 
that he has been unhappy since he moved here.  
Patient also reports that he goes to the gym 
in order to cope with his stress.  However, 
patient has essentially given up all of his 
other recreational pursuits.  Patient has the 
additional stressor of helping care for his 
elderly mother.

Patient reports that he finds he has even lost 
his temper with her and then feels very guilty 
about it afterwards.  Patient reports that he 
has resorted to drinking in order to cope with 
his symptoms and reports that his drinking has 
increased to two to three times a week.  
Patient reports that essentially the only time 
he does not drink is when he is caring for his 
son.  Although the patient's drinking can 
certainly exacerbate symptoms of depression or 
PTSD, it appears that the patient would be 
suffering from PTSD regardless of his alcohol 
use.  In other words, patient's symptoms of 
PTSD are chronic in nature and patient appears 
to be using alcohol in order to curb the 
severity of his anxiety and also to help him 
sleep.

Patient reports that he does not like the way 
the medications have made him feel and as a 
result has been inconsistent in taking his 
medications in the past.  However, patient has 
been consistent in attending his outpatient 
psychotherapy sessions and he reports having a 
good working relationship with his therapist.  
However, patient continues to report chronic 
symptoms of PTSD and has voiced significant 
suicidal ideation.  However, due to his 
devotion to his son, he has not acted on this.  
Patient appears to be having increased 
difficulty coping with the severity of his 
symptoms and reports that he essentially goes 
to work, no other meaningful activities in his 
life.  Patient is socially isolated and 
experiences significant reliving, avoidance, 
and hyperarousal symptoms.

At this time, due to the chronicity of the 
patient's symptoms as well as the increase in 
frequency and severity and his limited 
response to treatment, the patient's prognosis 
is very guarded.  Patient is alert and 
oriented and does not demonstrate any 
significant impairment in judgment.  
Therefore, at this time, he appears competent 
to manage his finances.

VA clinic records in April 2004 noted that the veteran felt 
on the verge of exploding and that he continued to work only 
for the benefit of his son.  He was given an assessment of 
"PTSD, CHRONIC, MOD-SEVERE" with a GAF score of 48.  In May 
2004, he reported becoming more irritable, short-tempered, 
and isolated.  He was frustrated with the progress of his VA 
claim, and upset by the war in Iraq.  He felt lonely with the 
exception of sharing time with his son every other weekend.  
He was assessed with "PTSD, CHRONIC,MOD" and recurrent 
major depression with a GAF score of 48.  A similar 
assessment of "MOD" PTSD with a GAF score of 48 was offered 
in June 2004.  The subsequent clinic records record GAF 
scores of 48 and 55 in July 2004 and 48 and 58 in August 
2004.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

The severity of a service connected PTSD disorder is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.130.  The current 50 percent rating in 
effect for the veteran's PTSD contemplates occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

An increased rating (to 70 percent) would be appropriate for 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2004).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran is entitled to a 70 
percent rating for PTSD.  The evidence reveals a PTSD 
disability primarily manifested by depression, anxiety 
attacks, feelings of anger and rage, nightmares, flashbacks, 
sleep disturbance, hypervigilance, obsessive and ritualistic 
behaviors and concentration difficulties.  There has been one 
instance of suicidal ideation with plan, and estrangement 
from most social contacts with the exception of his son.  He 
uses alcohol to self-medicate his PTSD symptoms.  However, 
there has been no evidence of psychosis, speech deficits, 
near-continuous panic or depression affecting the ability to 
function independently, spatial disorientation or neglect of 
personal appearance or hygiene.  The veteran has demonstrated 
impulse control during his feelings of rage.

The VA examination and clinical assessments of the veteran's 
psychological, social and occupational functioning during the 
appeal period are represented by GAF scores ranging from 45 
to 60.  A GAF score of 45 is consistent with psychological, 
social and occupational functioning intermediate between 
"major" and "serious" in degree.  His VA clinical records 
otherwise describe the severity of symptoms as "severe," 
moderately severe," and "moderate" in degree.  The veteran 
has been able to maintain substantially gainful employment 
throughout the appeal period albeit with accommodations made 
by his employer to accommodate his PTSD symptoms.  However, 
the record is also clear that the veteran has shown an ever-
decreasing ability to maintain effective social relations to 
the extent that the veteran's only meaningful relationship 
remains with his son.  With application of the benefit of the 
doubt rule, the Board finds that the veteran's PTSD symptoms, 
when viewed in light of his limited ability to maintain 
social relations, more closely approximates the criteria for 
a 70 percent rating under Diagnostic Code 9411. 

The Board further finds that the preponderance of the 
evidence weighs against a rating in excess of 70 percent for 
the veteran's PTSD.  In this respect, the veteran exhibits 
none of the criteria listed for a 100 percent rating under 
Diagnostic Code 9411 such as gross impairment in thought 
processes or communication, delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation, or significant memory loss.  He maintains 
substantially gainful employment, and enjoys the company of 
his son on a weekly basis.  He remains coherent and 
appropriate during medical examination.  Although he has 
suicidal ideations, he has not acted on these thoughts.  
There is no doubt of material fact which can be resolved in 
the veteran's favor in order to warrant a 100 percent rating.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  The provisions of 38 C.F.R. § 3.321(b) 
state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The evidence in this case establishes that the veteran's PTSD 
results in psychological, social and occupational functioning 
intermediate between "major" and "serious" in degree.  
Nonetheless, the veteran has maintained substantially gainful 
employment as a child counselor during the entire appeal 
period.  There is no evidence that his PTSD "markedly" 
interferes with his employability beyond the interference and 
loss of working time contemplated by his 70 percent schedular 
rating.  See 38 C.F.R. § 4.1 (2004).  Furthermore, the 
veteran has not required frequent hospitalization for his 
PTSD disability.  As such, the Board finds that the veteran's 
PTSD disability does not present an unusual or exceptional 
disability picture as to require further action on this 
question.  VAOPGCPREC 6-96 (1996).

In deciding this case, the Board has carefully reviewed the 
claims folder to ensure that the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000 have been satisfied.  In 
pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision on the increased 
rating claim was made prior to enactment of the VCAA on 
November 9, 2000.  Throughout the appeal, the RO has provided 
the veteran a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC) which have periodically advised 
him of the legal standards applicable to the claim, the 
evidence reviewed, and the Reasons and Bases for denying his 
claim.  The veteran was provided his VCAA letter on May 4, 
2001 advising him of the type(s) of evidence and/or 
information deemed necessary to substantiate his claim as 
well as the relative duties on the part of himself and VA in 
developing his claim.  This letter included an advisement to 
"tell us about any additional information or evidence that 
you want us to try to get for you" and to send in the 
evidence needed by VA as soon as possible.  A follow-up VCAA 
letter was sent to the veteran on February 20, 2004.  Based 
upon the above, the Board finds that the content requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Technically, the Board concedes that the VCAA notice on the 
increased rating claim was not provided to the veteran prior 
to the initial AOJ adjudication denying the claim.  This is 
so because of impossibility; the section 5103 provisions did 
not become law until after the initial AOJ decision.  As 
such, VA took a reasonable approach of providing a section 
5103 notice in a commonsense manner consistent with the 
procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has had ample opportunity 
to identify all potentially relevant evidence and/or 
information supportive of his claim with no additional 
evidence identified, nor prejudice claimed, during the appeal 
with the CAVC.  VA has provided the veteran with VA 
examinations to determine the current nature and severity of 
his PTSD disability.  On this record, the Board finds that 
any defect with respect to the VCAA timing requirement in 
this case was harmless error and that the particular concern 
identified in Huston is not present in this case.  See 
38 C.F.R. § 20.1102 (2004) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records were associated 
with the claims folder and the RO has obtained all available 
VA clinic records identified by the veteran as relevant to 
his claim on appeal.  There are no outstanding requests to 
obtain any other relevant records that are both identified 
and available.  As indicated above, VA has provided the 
veteran VA examinations as necessary to substantiate his 
increased rating claim.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

ORDER

A 70 percent rating, but no higher, for PTSD is granted, 
subject to the law and regulations governing payment of 
monetary benefits.



	                        
____________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


